The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/823,573 by Singh et al. for “CROSS-GEOGRAPHICAL PREDICTIVE DATA ANALYSIS”, filed on 03/19/2020. 
Claims 1-20 are now pending. The independent claims are 1, 13 and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehta et al. (US20190340189A1), hereinafter MEHTA.

Regarding claim 1, MEHTA teaches A computer-implemented method for performing cross-geographical event prediction, the computer-implemented method comprising: (MEHTA, Fig. 3, paragraph 137, teach method for validating a potential event based signals received in a specified listening area (i.e. cross-geographical event prediction). Furthermore, paragraph 60 teaches implementing the method via a computer.)
determining, based at least in part on observed superior domain input data for a hierarchically superior geographic domain at an observation period and observed superior domain event data for the hierarchically superior geographic domain at the observation period, forecasted superior domain event data for the hierarchically superior geographic domain at a forecasting period, (MEHTA, Fig. 3, steps 301-306, paragraphs 139-144, teach receiving a normalized signal (i.e. observed superior domain input data) and detecting a potential event based on first thresholds (i.e. hierarchically superior geographic domain) comprising a time dimension (i.e. at an observed period), location dimension, context dimension, signal type, signal source, or content (i.e. and observed superior domain event data for more stringent thresholds (i.e. for the hierarchically superior geographic domain at the observation period), and defining conditions for the normalized signal to be related to a potential event (i.e. forecasted superior domain event data for the hierarchically superior geographic domain at a forecasting period).)
wherein each hierarchically superior geographic domain is associated with a plurality of hierarchically inferior geographic domains; (MEHTA, Fig. 3, steps 301-306, paragraphs 139-144, teach formulating a listening area comprising additional normalized signals within the area that satisfy second detection model thresholds (i.e. a plurality of hierarchically inferior geographic domains).) 
for each hierarchically inferior geographic domain: generating, based at least in part on observed inferior domain input data for the hierarchically inferior geographic domain at the observation period, an inferior domain event prediction model for the hierarchically inferior geographic domain, (MEHTA, Fig. 3, steps 307-308, paragraphs 144-145, teach monitoring additional normalized signals in the listening area that satisfy second detection model thresholds that are less stringent.)
wherein the inferior domain event prediction model is configured to generate predicted events based at least in part on prediction input data, (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal.)
determining, based at least in part on the observed inferior domain input data and observed inferior domain event data for the hierarchically inferior geographic domain at the observation period, simulated inferior domain input data for the hierarchically inferior geographic domain at the forecasting period, (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal, wherein the characteristics comprise a time dimension, location dimension, context dimension, signal type, signal source, or content.) 
and determining, based at least in part on the simulated inferior domain input data and using the inferior domain event prediction model, forecasted inferior domain event data for the hierarchically inferior geographic domain at the forecasting period; (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal, wherein the characteristics comprise a time dimension, location dimension, context dimension, signal type, signal source, or content.)
determining, for each hierarchically inferior geographic domain of the plurality of hierarchically inferior geographic domains and based at least in part on the forecasted inferior domain event data for the hierarchically inferior geographic domain, confirmed inferior domain event data for the hierarchically inferior geographic domain at the forecasting period; (MEHTA, Fig. 5, steps 509-511, paragraphs 179-190, teach monitoring the additional signals in the area that satisfy the detection model thresholds and detecting an event based, at least in part, on the additional signals.)
and performing one or more prediction-based actions based at least in part on each confirmed inferior domain event data. (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event (i.e. performing one or more of the prediction based actions.)

Regarding claim 13, MEHTA teaches An apparatus for performing cross-geographical event prediction, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: (MEHTA, Fig. 3, paragraph 137, teach method for validating a potential event based signals received in a specified listening area (i.e. cross-geographical event prediction). Furthermore, paragraph 60 teaches an apparatus comprising a processor and memory including instructions.)
determine, based at least in part on observed superior domain input data for a hierarchically superior geographic domain at an observation period and observed superior domain event data for the hierarchically superior geographic domain at the observation period, forecasted superior domain event data for the hierarchically superior geographic domain at a forecasting period, (MEHTA, Fig. 3, steps 301-306, paragraphs 139-144, teach receiving a normalized signal (i.e. observed superior domain input data) and detecting a potential event based on first thresholds (i.e. hierarchically superior geographic domain) comprising a time dimension (i.e. at an observed period), location dimension, context dimension, signal type, signal source, or content (i.e. and observed superior domain event data for more stringent thresholds (i.e. for the hierarchically superior geographic domain at the observation period), and defining conditions for the normalized signal to be related to a potential event (i.e. forecasted superior domain event data for the hierarchically superior geographic domain at a forecasting period).)
wherein each hierarchically superior geographic domain is associated with a plurality of hierarchically inferior geographic domains; (MEHTA, Fig. 3, steps 301-306, paragraphs 139-144, teach formulating a listening area comprising additional normalized signals within the area that satisfy second detection model thresholds (i.e. a plurality of hierarchically inferior geographic domains).) 
for each hierarchically inferior geographic domain: generate, based at least in part on observed inferior domain input data for the hierarchically inferior geographic domain at the observation period, an inferior domain event prediction model for the hierarchically inferior geographic domain, (MEHTA, Fig. 3, steps 307-308, paragraphs 144-145, teach monitoring additional normalized signals in the listening area that satisfy second detection model thresholds that are less stringent.)
wherein the inferior domain event prediction model is configured to generate predicted events based at least in part on prediction input data, (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal.)
determine, based at least in part on the observed inferior domain input data and observed inferior domain event data for the hierarchically inferior geographic domain at the observation period, simulated inferior domain input data for the hierarchically inferior geographic domain at the forecasting period, (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal, wherein the characteristics comprise a time dimension, location dimension, context dimension, signal type, signal source, or content.) 
and determine, based at least in part on the simulated inferior domain input data and using the inferior domain event prediction model, forecasted inferior domain event data for the hierarchically inferior geographic domain at the forecasting period; (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal, wherein the characteristics comprise a time dimension, location dimension, context dimension, signal type, signal source, or content.)
determine, for each hierarchically inferior geographic domain of the plurality of hierarchically inferior geographic domains and based at least in part on the forecasted inferior domain event data for the hierarchically inferior geographic domain, confirmed inferior domain event data for the hierarchically inferior geographic domain at the forecasting period; (MEHTA, Fig. 5, steps 509-511, paragraphs 179-190, teach monitoring the additional signals in the area that satisfy the detection model thresholds and detecting an event based, at least in part, on the additional signals.)
and perform one or more prediction-based actions based at least in part on each confirmed inferior domain event data. (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event (i.e. performing one or more of the prediction based actions.)

Regarding claim 20, MEHTA teaches A computer program product for performing cross-geographical event prediction, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to: (MEHTA, Fig. 3, paragraph 137, teach method for validating a potential event based signals received in a specified listening area (i.e. cross-geographical event prediction). Furthermore, paragraph 60 teaches a non-transitory computer readable storage medium comprising instructions.)
determine, based at least in part on observed superior domain input data for a hierarchically superior geographic domain at an observation period and observed superior domain event data for the hierarchically superior geographic domain at the observation period, forecasted superior domain event data for the hierarchically superior geographic domain at a forecasting period, (MEHTA, Fig. 3, steps 301-306, paragraphs 139-144, teach receiving a normalized signal (i.e. observed superior domain input data) and detecting a potential event based on first thresholds (i.e. hierarchically superior geographic domain) comprising a time dimension (i.e. at an observed period), location dimension, context dimension, signal type, signal source, or content (i.e. and observed superior domain event data for more stringent thresholds (i.e. for the hierarchically superior geographic domain at the observation period), and defining conditions for the normalized signal to be related to a potential event (i.e. forecasted superior domain event data for the hierarchically superior geographic domain at a forecasting period).)
wherein each hierarchically superior geographic domain is associated with a plurality of hierarchically inferior geographic domains; (MEHTA, Fig. 3, steps 301-306, paragraphs 139-144, teach formulating a listening area comprising additional normalized signals within the area that satisfy second detection model thresholds (i.e. a plurality of hierarchically inferior geographic domains).)  
for each hierarchically inferior geographic domain: generate, based at least in part on observed inferior domain input data for the hierarchically inferior geographic domain at the observation period, an inferior domain event prediction model for the hierarchically inferior geographic domain, (MEHTA, Fig. 3, steps 307-308, paragraphs 144-145, teach monitoring additional normalized signals in the listening area that satisfy second detection model thresholds that are less stringent.)
wherein the inferior domain event prediction model is configured to generate predicted events based at least in part on prediction input data, (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal.)
determine, based at least in part on the observed inferior domain input data and observed inferior domain event data for the hierarchically inferior geographic domain at the observation period, simulated inferior domain input data for the hierarchically inferior geographic domain at the forecasting period, (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal, wherein the characteristics comprise a time dimension, location dimension, context dimension, signal type, signal source, or content.) 
and determine, based at least in part on the simulated inferior domain input data and using the inferior domain event prediction model, forecasted inferior domain event data for the hierarchically inferior geographic domain at the forecasting period; (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event based on characteristics of the additional signal, wherein the characteristics comprise a time dimension, location dimension, context dimension, signal type, signal source, or content.)
determine, for each hierarchically inferior geographic domain of the plurality of hierarchically inferior geographic domains and based at least in part on the forecasted inferior domain event data for the hierarchically inferior geographic domain, confirmed inferior domain event data for the hierarchically inferior geographic domain at the forecasting period; (MEHTA, Fig. 5, steps 509-511, paragraphs 179-190, teach monitoring the additional signals in the area that satisfy the detection model thresholds and detecting an event based, at least in part, on the additional signals.)
and perform one or more prediction-based actions based at least in part on each confirmed inferior domain event data. (MEHTA, Fig. 3, steps 307-308, paragraphs 145-152, teach validating the potential event as an actual event (i.e. performing one or more of the prediction based actions.)

Allowable Subject Matter
Claims 2-12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Newman et al. (US20200265236A1) is directed towards forming a two dimensional signal matrix for pairing signals and calculating probabilities which are aggregated into an aggregated probability. A real-world event is detected from evidence provided by the aggregated probability (Abstract). More particularly, Fig. 5, paragraphs 131-137, teach receiving first and second signals and deriving one or more features from the signals to validate a possible event as an actual event (step 506).

Gratton et al. (US20200068361A1) is directed towards formulating a location annotation identifying a geo cell, and a partially normalized signal is annotated with the location annotation. Furthermore, a location in a two dimensional space is determined from the location annotation and the location is inserted into the partially normalized signal to form at fully normalized signal (Abstract). More particularly, Fig. 4, paragraphs 114-120, teach determining a time dimension (step 402), a location dimension (step 403) and a context dimension (step 404) from a raw signal.

Patton et al. (US20190253860A1) is directed towards checking a planned event data across a plurality of normalized signals for inconsistencies which are resolved in an automated fashion, for example, through reference to databases containing additional information. Furthermore, a planned event is detected/validated from concurring and/or resolved planned event data and a validator refers to an event history database and/or a planning system to validate a possible planned event as an actual planned event (Abstract). More particularly, Fig. 5, step 506, paragraph 122, teach validating the possible event as an actual event based on the second one or more features, for example, the validator determines that possible events in combination with features provide sufficient evidence of an actual event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412